Judgment, Supreme Court, New York County (Charles Solomon, J., at hearing; Bonnie Wittner, J., at jury trial and sentence), rendered April 6, 2000, convicting defendant of robbery in the first degree (two counts), robbery in the second degree, criminal possession of a weapon in the second and third degrees and reckless endanger*292ment, and sentencing him, as a second felony offender, to an aggregate term of 16 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The showup identifications were the result of an unbroken chain of exigent events consisting of the carjacking, escape, chase and apprehension (see, People v Duuvon, 77 NY2d 541, 544-545). The showup occurred in close temporal and spatial proximity to the crime; while defendant emphasizes that the showup took place in another state, this was the simple result of his flight through the Holland Tunnel and immediate apprehension as he emerged on the New Jersey side. The showup identification was not rendered improper by the fact that the police already had probable cause to arrest (id.; People v Santiago, 235 AD2d 229, lv denied 89 NY2d 1040; People v Davis, 232 AD2d 154, lv denied 89 NY2d 941), and was not rendered unduly suggestive by the circumstances that defendant stood between two officers in plainclothes near the stolen automobile and that the witnesses were told that they would view a “possible” suspect (see, People v Smith, 271 AD2d 332, lv denied 95 NY2d 871). That defendant was a possible suspect in the carjacking, and that the reason for his prompt arrest was that the stolen car had been located, was readily discernible by the witnesses through their common sense (People v Stewart, 257 AD2d 442, lv denied 93 NY2d 902). Concur—Andrias, J.P., Rosenberger, Lerner, Buckley and Marlow, JJ.